                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


SANDY ROBLES,

                   Plaintiff,

        V.                                                                    Case No. 18-cv-1809

BRUNSWICK CORPORATION
d/b/a MERCURY MARINE,

                   Defendant.



                                DECLARATION OF JUSTIN BADER


        I, Justin Bader, an adult resident of the State of Wisconsin, declare as follows:

        1.      I have been employed at Mercury since October 2004. I am currently employed

in the position of Material Tech II, 1st shift, at Mercury Marine's Fond du Lac facility. I have

been employed in this position since February 2012. Prior to this role, I worked in a variety of

roles across multiple shift patterns within the Die Cast, Warehouse, Machining, Assembly and

Materials departments for an approximately seven (7) years and four (4) months. I also hold the

role of President and Plant 15 Chairman in the International Association of Machinists Lodge

#1947, which is the Union that represents the hourly employees at Mercury Marine's Fond du

Lac facility. I have personal knowledge of the facts stated herein and base this declaration on my

personal experience and observations.

        2.      In my capacity with the Union as President and Plant 15 Chairman, I am directly

responsible for and/or involved in collective bargaining and pursuing grievances on behalf of the

Union and its members.




QB\58434316.3
             Case 2:18-cv-01809-WED Filed 08/01/19 Page 1 of 3 Document 41
       3.        I am aware that Mercury Marine's Fond du Lac facility utilizes a twenty-nine (29)

minute pre-shift clock-in period and a fourteen (14) minute post-shift clock-out period. I am not

expected to work during the pre-shift clock-in period or during the post-shift clock-out period

unless I have been scheduled to do so and am compensated for working during these time

periods. The Union is also aware of this practice and the fact that bargaining unit employees are

not expected to work during such time periods unless their supervisor alters their schedule and

they are compensated for such time. Indeed, this process of grace periods was put in place many

years ago and was designed to benefit employees so that if they arrived early to engage in

personal activities (such as putting away their belongings, changing clothes, getting coffee, etc.)

they could first clock in and would not have to worry about waiting at the time clock right at

shift start, as well as not having to wait at the time clock at the end of their shift.

        4.       My supervisor provides me my schedule on a weekly basis, and I am also able to

view my schedule on the time clock(s) at Mercury Marine's Fond du Lac facility where I punch

in and punch out.

        5.       I regularly punch in during the twenty-nine (29) minute pre-shift clock-in period

and punch out during the fourteen (14) minute post-shift clock-out period and do not perform

any work during these time periods.

        6.       I have never been instructed by my supervisor (or any other Mercury Marine

employee) to perform work during the pre-shift clock-in or post-shift clock-out time periods

without such work being scheduled and getting compensated for it. I have been trained to begin

working when the shift start bell rings unless my supervisor has altered my shift start time and

informed me that I will start another time. I stop working prior to my shift ending and wash up

and/or wait in line at the time clock to punch out once my shift is complete.



                                                    2
QB\58434316.3
             Case 2:18-cv-01809-WED Filed 08/01/19 Page 2 of 3 Document 41
        7.      I have never observed another supervisor, manager, or plant human resources

member instruct or otherwise inform one of my co-workers that they should perform work

during the pre-shift clock-in or post-shift clock-out periods if they are not scheduled to work

during such times.

        8.      In my capacity as President and Plant 15 Chairman, I have not filed a grievance

on behalf of any hourly employee at Mercury Marine's Fond du Lac facility claiming that they

have worked during the pre-shift clock-in period or during the post-shift clock-out period for

which they were not compensated.

        9.      If the Union was made aware that bargaining unit employees were working during

the pre-shift clock-in period or during the post-shift clock-out period and were not being

compensated, the Union would, at a minimum, address/discuss the situation with both the

production operator and management and would potentially pursue a grievance related to such

unpaid work if it had not been resolved to the Union's satisfaction.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on July   J-1 ,2019, in Fond du Lac, Wisconsin

                                                           ~ i ,f?.L
                                                     Justino/ r




                                                 3
QB\58434316.3
          Case 2:18-cv-01809-WED Filed 08/01/19 Page 3 of 3 Document 41
